Citation Nr: 1432907	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  11-28 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to recognition as the Veteran's surviving spouse for the purpose of basic eligibility to VA benefits.  

2.  Entitlement to recognition as the Veteran's surviving spouse for VA death benefits purposes.  


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1941 to June 1942 and from April 1945 to April 1946.  He died in August 2005.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2007 decisional letter of the Manila, Republic of the Philippines Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  In a December 2005 decisional letter, the RO denied the appellant's claim as the surviving spouse of the deceased Veteran.  

2.  Evidence received since the December 2005 decisional letter denying the appellant's claim as the surviving spouse of the Veteran, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim for recognition as the surviving spouse of the Veteran, and raises a reasonable possibility of substantiating the claim.  

3.  The Veteran and the appellant married in April 2000; it is not shown that they divorced.  

4.  At the time of the marriage in April 2000, it is not shown that the appellant had a prior legal marriage.  



CONCLUSIONS OF LAW

1.  The December 2005 decisional letter denying the claim for recognition as the surviving spouse of the Veteran is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2013).  

2.  New and material evidence has been received to reopen the claim of recognition as the surviving spouse of the Veteran.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).  

3.  The criteria for recognition as the surviving spouse of the Veteran for VA death benefits purposes have been met.  38 U.S.C.A. §§ 101(3), 103, 1541, 5124 (West 2002); 38 C.F.R. §§ 3.50, 3.52, 3.205 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the appellant's claim and grants the underlying claim for recognition as the Veteran's surviving spouse for the purpose of VA benefits.  As such, no discussion of VA's duty to notify and assist is necessary.  

Recognition as the Surviving Spouse - New and Material Analysis

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead one should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Historically, a December 2005 decisional letter denied the appellant's claim for recognition as the surviving spouse of the Veteran.  The December 2005 decisional letter is the last final decision of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  This claim was received in April 2007.  

Since the December 2005 decisional letter, the appellant has submitted additional evidence, including February 2008 lay statements from S.A., and a joint statement from R.L. and P.J.  This evidence is new, in that it was not previously of record at the time of the December 2005 decisional letter.  Further, the newly submitted evidence is not cumulative or redundant of evidence already of record.  Further, such evidence is presumed credible for the presumed purpose of reopening the previously disallowed claim.  Justus v. Principi, 3 Vet. App. 510 (1992).  Given the standard set forth above in Shade, the Board finds that the additional evidence is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of the claim for recognition as the surviving spouse of the Veteran.  
Recognition as the Surviving Spouse - Merits Analysis

The law provides that certain VA benefits may be provided to the surviving spouse of the Veteran.  38 U.S.C.A. §§ 1304, 1310, 1311, 1318, 1541.  

To be recognized as the Veteran's surviving spouse for the purpose of establishing entitlement to VA death benefits, the appellant must be a person of the opposite sex who was the spouse of the Veteran at the time of the veteran's death, and who lived with the Veteran continuously from the date of the marriage to the date of the Veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse) and has not remarried.  38 U.S.C.A. § 101(3); 38 C.F.R. §§ 3.50(b), 3.53.  

"Spouse" means a whose "marriage" to the veteran meets the requirements of 38 C.F.R. § 3.1(j).  38 C.F.R. § 3.50(a).  For VA benefits purposes, a marriage means a marriage valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 C.F.R. § 3.1(j).  

Proof of marriage may be established by various means, including a copy or abstract of the public record of marriage or an original certificate of marriage, affidavits or certified statements of two or more eyewitnesses to the ceremony, or other secondary evidence which reasonably supports a belief by the adjudicating activity that a valid marriage actually occurred.  38 C.F.R. § 3.205(a).  

The facts of this case are not in dispute and are as follows.  The Veteran has been married three times.  He was first married to Felicidad D. Paz in 1938.  They had three children during the marriage.  The Veteran was married the second time to Marciana D. Rosario.  They had seven children during the marriage.  His first wife died in January 2000, and his second wife died at some point in the 1980s.  The appellant and the Veteran were married in April 2000.  They had one child during the marriage.  

On September 2000 VA field examination, the Veteran indicated that both of his prior spouses were deceased.  The appellant reported that she met the Veteran while she was estranged from her husband, identified as Sergio.  She was unable to recall his surname because they only lived together for approximately two weeks to one month.  She was also unable to remember the date of the marriage, and indicated the Veteran tore up the marriage certificate.  

In February 2008 correspondence, S.A., whom the appellant had previously identified as her estranged husband, stated that he did not know or marry the appellant at any time, and that he had never been married.  

In a February 2008 joint statement, R.L. and P.J. indicated that while with the appellant, they located S.A. who did not know or recognize the appellant, and also denied having married the appellant or having been married at any period.  

In December 2009 correspondence, the appellant stated that she had no prior marriage.  While she did live with S.A. prior to her marriage with the Veteran, she denied ever marrying S.A.  

The Board finds that the most probative evidence establishes that the appellant and the Veteran were legally married in April 2000.  Notably, while there are no divorce decrees or evidence of divorce from the Veteran's prior marriages, it is not disputed that his prior spouses were deceased at the time of his marriage to the appellant.  Accordingly, there was no legal impediment to the marriage between the Veteran and the appellant on the Veteran's behalf.  

The determinative question in this case is whether the appellant had a prior marriage to S.A. prior to her marriage to the Veteran.  After carefully considering the evidence of record, the Board finds that the appellant did not have a prior marriage to S.A., and she is entitled to recognition as the surviving spouse of the Veteran for purposes of VA benefits.  In this regard, the Board notes that the only evidence the appellant had a prior marriage to S.A., which would be a legal impediment to her marriage to the Veteran, are her statements on September 2000 VA field examination.  However, there is no evidence of proof of marriage between S.A. and the appellant, despite her statements during the field examination.  Moreover, the February 2008 lay statements from S.A. support the appellant's claim that she never married him as he expressly denied ever marrying the appellant, or ever having been married at all.  His statements were witnessed and reported in a February 2008 joint statement from R.L. and P.J.  

Under the law of the jurisdiction where the parties' April 2000 marriage took place, Philippine law, the Veteran and the appellant were legally free to marry.  Hence, the appellant's marriage to the Veteran is recognized, and she may be recognized as the surviving spouse of the Veteran for VA benefits purposes.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (199).  


ORDER

New and material evidence having been received, the claim for service connection for residuals of brain trauma is reopened.  

Recognition as the surviving spouse of the Veteran for purposes of the receipt of VA death benefits is granted.  


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


